DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

This office action is in response Applicant’s communication filed on 11/18/2022. Claims 1-16 have been examined.


Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/18/2022 has been entered.

Response to Arguments 
Applicant’s arguments, see Applicant’s response, filed 06/01/2022, with respect to the rejection(s) of claim(s) 1-16 under 35 U.S.C. 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Johansson (US 20020080752 A1).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-16  are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 4-8, and 11-14 of U.S. Patent No. US 11,463,308 B2.  Although the claims at issue are not identical, they are not patentably distinct from each other because they are obvious variances of each other. Claim 1 of current application and Claim 1 of reference Patent U.S. Patent No. US 11,463,308 B2, both recites “A method for enabling routing of traffic at least one of to and from a roaming host node roaming from a subnet of a home network to a visited network, the roaming host node being assigned an Internet Protocol (IP) address in the home network, the method comprising: configuring, in a router of the visited network to which the roaming host node is connected, a subnet, by assigning an IP address range to the subnet, the assigned IP address range being the same IP address range of the subnet of the home network, creating or configuring a tunnel between a router of the home network and the router of the visited network; creating or configuring a tunnel between a router of the home network and the router of the visited network; creating or configuring, in the router of the home network, a static route to point to the tunnel to route traffic from a host node destined to the roaming host node, the roaming host node corresponding to a host node after it has roamed from the home network to the visited network, the traffic being routed through the tunnel and delivered to the roaming host node through a first connected interface to the visited network on the router of the visited network.
The difference between the two independent claims: reference application recites “creating or configuring, in the router of the visited network, a static route to route traffic, destined to a host node in the subnet of the home network, from the roaming host node, wherein the traffic is routed through the tunnel: the static route indicating a subnet within the IP address range of the subnet of the home network; the IP address of the host node in the subnet of the home network is part of the IP address range associated with the subnet indicated in the static route; and the IP address of the roaming host node is not part of the IP address range associated with the subnet indicated in the static route” while the current application recites “configuring the router of the visited network by applying a routing policy, the routing policy enabling the roaming host node to reply to received traffic from said host node received from said first interface and to route traffic from the roaming host node through a network interconnecting the router of the visited network and the router of the home network, and not through the tunnel”. The two independent claims are similar but not identical. Same reason stated above applies to other independent claims in the current application. The dependents claims are also similar in scope. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims, 1, 7, and 12 are rejected under 35 U.S.C. 103 as being unpatentable over El-Rashidy (US 20190239125 A1) in view of Johansson (US 20020080752 A1).
Regarding Claim 1, 7, and 12

El-Rashidy teaches:

A method for enabling routing of traffic at least one of to and from a roaming host node roaming from a subnet of a home network to a visited network, the roaming host node being assigned an Internet Protocol (IP) address in the home network, the method comprising: configuring, in a router of the visited network to which the roaming host node is connected, a subnet, by assigning an IP address range to the subnet, the assigned IP address range being the same IP address range of the subnet of the home network (¶22 the wireless device 102 may move out of the wireless communications range of the wireless access point 104b (home network) and into the wireless communications range of a different wireless access point (visited network)


 it is desirable for the wireless device 102 to be able to maintain the IP address assigned to it by the first wireless access gateway (e.g., the device's home wireless access gateway 108a) and to maintain the IP session established with that wireless access gateway—as opposed to having to obtain a new IP address and establish a new IP session with the different primary wireless access gateway (e.g., wireless access gateway 108b) associated with the new wireless access point to which the wireless device has connected after roaming),; 

¶21 the wireless device will transmit a message to the wireless access point 104b requesting access to the communications network, including the assignment of an IP address for the wireless device and the establishment of an IP session connecting the wireless device 102 to other networks, such as the Internet 110 (the assigned IP address range being the same IP address range of the subnet of the home network, because the wireless device specifies the IP address used in the home network))



creating or configuring a tunnel between a router of the home network and the router of the visited network (¶22 an existing technique for avoiding such IP session interruption involves the new wireless access gateway (router of visited network) tunneling back to the home wireless access gateway (router of home network) to preserve the current session and the original IP address allocated to the wireless device); 

and the IP address of the roaming host node being maintained unchanged in the subnet of the visited network (¶22 an existing technique for avoiding such IP session interruption involves the new wireless access gateway (router of visited network) tunneling back to the home wireless access gateway (router of home network) to preserve the current session and the original IP address allocated to the wireless device (being maintained unchanged in the subnet of the visited network)); and 

El-Rashidy does not teach:

creating or configuring, in the router of the home network, a static route to point to the tunnel to route traffic from a host node destined to the roaming host node, the roaming host node corresponding to a host node after it has roamed from the home network to the visited network, the traffic being routed through the tunnel and delivered to the roaming host node through a first connected interface to the visited network on the router of the visited network, 


configuring the router of the visited network by applying a routing policy, the routing policy enabling the roaming host node to reply to received traffic from said host node received from said first interface and to route traffic from the roaming host node through a network interconnecting the router of the visited network and the router of the home network, and not through the tunnel.

Johansson teaches:

creating or configuring, in the router of the home network, a static route to point to the tunnel to route traffic from a host node destined to the roaming host node, the roaming host node corresponding to a host node after it has roamed from the home network to the visited network (¶13 a home agent as the anchor point with which the mobile node always has a relationship, and a foreign agent, which acts as the local tunnel-endpoint at the access network where the mobile node is visiting, ¶36 setting a static route in the foreign agent 2, which favors a direct route to the visited subnetwork 8 from the mobile node 3 for traffic from the correspondent nodes, ¶77 FIG. 3b illustrates what happens when the mobile node 3 moves from one visited network 8a to another 8b. nodes 4a and 4d will use mobile IP tunnel 30b to send and receive traffic from the mobile node 3 via the tunnel interfaces 32d and 33b; ¶73 ¶92) 

the traffic being routed through the tunnel and delivered to the roaming host node through a first connected interface to the visited network on the router of the visited network (¶77 FIG. 3b illustrates what happens when the mobile node 3 moves from one visited network 8a to another 8b. nodes 4a and 4d will use mobile IP tunnel 30b to send and receive traffic from the mobile node 3 via the tunnel interfaces 32d and 33b; ¶73 ¶92) 

configuring the router of the visited network by applying a routing policy, the routing policy enabling the roaming host node to reply to received traffic from said host node received from said first interface and to route traffic from the roaming host node through a network interconnecting the router of the visited network and the router of the home network, and not through the tunnel (¶73 the static routes are used in enforcing routing policies in the routing table 24, setting preference between local and tunneled payload 152, ¶77 fig. 3b, ¶107 When the mobile node 3 is entering the visited subnetwork 8, and cannot find a foreign agent 3, it will request a care-of address 100 using the dynamic host configuration protocol (DHCP) 72 towards the local router 5c. When having received a care-of address 100, the mobile node 3 will start its mobile IP 27 registration procedure with the home agent, the mobile node 3 will then use a mobile IP tunnel 30a for all traffic going from and to it. As was discussed in FIG. 1, in the case of a standalone/separate foreign agent 3, the compulsory tunneling of datagrams to the home agent 1 causes them to take a longer path than if a direct route to local resources was available. In FIG. 7 traffic between the mobile node 3 and the correspondent nodes 4b and 4c would benefit from such direct routing (traffic not through the tunnel, but rather a direct routing is used))

Therefore, it would have been obvious to the one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of El-Rashidy in light of Johansson in order to provide a route optimization technique requiring no awareness of the mobile IP protocol by a Correspondent Node and also making it possible to forward traffic using the shortest path between a Mobile Node and the Correspondent Node in a visiting domain. (Johansson ¶1). 


Claims 2, 3, 8, 9, 13, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over El-Rashidy-Johansson as applied to claim 1 above, and further in view of Rune (US 20090129386 A1).

Regarding Claim 2, 8, 13

El-Rashidy-Johansson does not teach:

The method according to claim 1, further comprising: creating or configuring a first Virtual Route Forwarder (VRF) in the router of visited network; 

assigning the first interface of the router in the visited network to the first VRF, wherein none of the other interfaces in the router of the visited network are part of the first VRF; 

assigning a tunnel end point on the router in the visited network to the first VRF; 


and importing routes from at least one routing table of the router in the visited network to a VRF table of the first VRF.

Rune teaches:

The method according to claim 1, further comprising: creating or configuring a first Virtual Route Forwarder (VRF) in the router of visited network (¶68 users in their home network and roaming users, ¶196 ¶209 a roaming user connects through an RG port which is already associated with an authenticated connection towards one of the operator shops, e.g. operator shop 1. The IPsec tunnel is established from the terminal to the local VRF via one of the other VRFs, local VRF has an IP address from the address range of the broadband access network and this indicates to VRF 1 (configuring a first Virtual Route Forwarder (VRF) of visited network) that the packets should be routed to the local service network, or at least some BRAS-internal inter-VRF network, instead of being forwarded to operator shop 1); 

assigning the first interface of the router in the visited network to the first VRF, wherein none of the other interfaces in the router of the visited network are part of the first VRF (¶209 the RG port (assigning the first interface) through which the user is connecting can be currently associated with the local default VLAN and the local VRF, through the RG port VLAN and the AN, and then the IPsec tunnel will not traverse any of the other VRFs); 

assigning a tunnel end point on the router in the visited network to the first VRF (¶221 dedicated tunnel endpoints are distributed to the different VRFs, then a tunnel endpoint does not have to be associated with a route to another VRF. Instead the VRF routes the packets coming out of the tunnel like all other packets coming from the broadband access network; 

and importing routes from at least one routing table of the router in the visited network to a VRF table of the first VRF (¶198 VRF 1 must have an entry in its routing table for each IP address (importing routes) there may be one or multiple ones for each BAS--that is used for IPsec tunnel endpoints routing table entry should point towards VRF, ¶290 routing table in VRF, ¶226 a routing table entry for the IP address of this tunnel endpoint, pointing to VRF).
Therefore, it would have been obvious to the one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of El-Rashidy-Johansson in light of Rune in order to provide support for a roaming end user visiting a foreign broadband access network (Rune ¶71).

Regarding Claim 3, 9, 14

El-Rashidy-Johansson -Rune teaches:

The method according to claim 2.

Rune teaches:

The method according to claim 2, wherein importing routes to the VRF table is performed for establishing a session between two end points of the tunnel (¶209 IPsec tunnel is established from the terminal to the local VRF via one of the other VRFs ¶226 a routing table entry for the IP address of this tunnel endpoint, pointing to VRF).
Therefore, it would have been obvious to the one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of El-Rashidy-Johansson in light of Rune in order to provide support for a roaming end user visiting a foreign broadband access network (Rune ¶71).

Claims 4, 5, 10, 11, 15, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over El-Rashidy-Johansson as applied to claim 1 above, further in view of Rune (US 20090129386 A1), and further in view of XU (US 20140169286 A1).
Regarding Claim 4, 10, 15
El-Rashidy-Johansson teaches:

The method according to claim 1.

Johansson teaches:

creating or configuring a static route in the router of the visited network to route traffic destined to the subnet of the home network to a router connected to said network (¶73 the static routes are used in enforcing routing policies in the routing table 24, setting preference between local and tunneled payload 152, ¶77 fig. 3b, ¶107 When the mobile node 3 is entering the visited subnetwork 8, and cannot find a foreign agent 3, it will request a care-of address 100 using the dynamic host configuration protocol (DHCP) 72 towards the local router 5c. When having received a care-of address 100, the mobile node 3 will start its mobile IP 27 registration procedure with the home agent, the mobile node 3 will then use a mobile IP tunnel 30a for all traffic going from and to it. As was discussed in FIG. 1, in the case of a standalone/separate foreign agent 3, the compulsory tunneling of datagrams to the home agent 1 causes them to take a longer path than if a direct route to local resources was available. In FIG. 7 traffic between the mobile node 3 and the correspondent nodes 4b and 4c would benefit from such direct routing (traffic not through the tunnel, but rather a direct routing is used))

Therefore, it would have been obvious to the one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of El-Rashidy in light of Johansson in order to provide a route optimization technique requiring no awareness of the mobile IP protocol by a Correspondent Node and also making it possible to forward traffic using the shortest path between a Mobile Node and the Correspondent Node in a visiting domain. (Johansson ¶1)

El-Rashidy-Johansson does not explicitly teach:

The method according claim 1, further comprising: configuring a second interface on the router of the visited network; assigning an IP address to the second interface from the IP address range of the subnet of the visited network; selecting a subnet mask which is shorter than the subnet mask of the subnet of the visited network; connecting the second interface to a switch in the visited network; 

Rune teaches:

The method according claim 1, further comprising: configuring a second interface on the router of the visited network (¶68 users in their home network and roaming users, ¶196 ¶209 a roaming user connects through an RG port which is already associated with an authenticated connection towards one of the operator shops, e.g. operator shop 1. The IPsec tunnel is established from the terminal to the local VRF via one of the other VRFs, local VRF has an IP address from the address range of the broadband access network and this indicates to VRF 1 (configuring a first Virtual Route Forwarder (VRF) of visited network) that the packets should be routed to the local service network, or at least some BRAS-internal inter-VRF network, instead of being forwarded to operator shop 1); 
Therefore, it would have been obvious to the one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of El-Rashidy-Johansson in light of Rune in order to provide support for a roaming end user visiting a foreign broadband access network (Rune ¶71).



El-Rashidy-Johansson-Rune does not teach:

assigning an IP address to the second interface from the IP address range of the subnet of the visited network; 

selecting a subnet mask which is shorter than the subnet mask of the subnet of the visited network; 

connecting the second interface to a switch in the visited network.

XU teaches: 

assigning an IP address to the second interface from the IP address range of the subnet of the visited network (¶31 end UE 115 is assigned an IP address, e.g., by the pre-defined private IP subnet 238 associated with the home network 210. For example, a private subnet 10.10.10.x is pre-allocated to the home network 210. Traffic associated with an IP address in such private subnet is routable to the private network 217 via a VPN connection 263 pre-defined between the home network 210 and the IPX Breakout System); 

selecting a subnet mask which is shorter than the subnet mask of the subnet of the visited network (¶24 A P-GW, of one of the multiple hub breakout systems 130, which is geographically close to the visited network 120 may be selected to establish the GTP tunnel with the S-GW of the visited network 120, ¶39 the P-GW 235 assigns to the roaming UE the DNS Server IP address, e.g., 10.10.8.8, and an IP address, e.g., 10.10.10.5, selected from a pre-defined subnet, e.g., 10.10.10.x, maintained at the IPX system and associated with the Home LTE network 210. IP addresses of the subnet, e.g., 10.10.10.x, maintained at the IPX breakout system 230 are recognizable by the private network); 

connecting the second interface to a switch in the visited network (¶23 Hub breakout roaming simplifies the connection operation to each roaming partner, e.g., home network 110 and visited network 120, and overcomes the drawbacks associated with home routed roaming 191 and local breakout roaming 193, using the hub breakout roaming, an MNO acting as the visited network 120 connects its S-GW to one of the one or more P-GWs in the hub breakout system); and 
Therefore, it would have been obvious to the one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of El-Rashidy- Johansson -Rune in light of XU in order to enable data access to a mobile device, subscribed with a home network and roaming into a visited network, by a hub breakout system through the visited network (XU ¶3).

Regarding Claim 5, 11, 16
El-Rashidy- Johansson -Rune-Xu teaches:

The method according to claim 4.

Rune teaches:

The method according to claim 4, further comprising: creating or configuring a second VRF in the router of the visited network (¶68 users in their home network and roaming users, ¶196 ¶209 a roaming user connects through an RG port which is already associated with an authenticated connection towards one of the operator shops, e.g. operator shop 1. The IPsec tunnel is established from the terminal to the local VRF via one of the other VRFs, local VRF has an IP address from the address range of the broadband access network and this indicates to VRF 1 (configuring a first Virtual Route Forwarder (VRF) of visited network) that the packets should be routed to the local service network, or at least some BRAS-internal inter-VRF network, instead of being forwarded to operator shop 1); 


assigning the second interface of the router in the visited network to the second VRF, wherein none of the other interfaces in the router of the visited network are part of the second VRF (¶209 the RG port (assigning the second interface) through which the user is connecting can be currently associated with the local default VLAN and the local VRF, through the RG port VLAN and the AN, and then the IPsec tunnel will not traverse any of the other VRFs); 

importing routes from at least one routing table of the router in the visited network to a VRF table of the second VRF (¶198 VRF 1 must have an entry in its routing table for each IP address (importing routes) there may be one or multiple ones for each BAS--that is used for IPsec tunnel endpoints routing table entry should point towards VRF, ¶290 routing table in VRF, ¶226 a routing table entry for the IP address of this tunnel endpoint, pointing to VRF); and 

adding the created or configured static route to the VRF table of the second VRF (¶198 VRF 1 must have an entry in its routing table for each IP address (importing routes) there may be one or multiple ones for each BAS--that is used for IPsec tunnel (static routes) endpoints routing table entry should point towards VRF ¶290 routing table in VRF.
Therefore, it would have been obvious to the one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system El-Rashidy- Johansson in light of Rune in order to provide support for a roaming end user visiting a foreign broadband access network (Rune ¶71).

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over El-Rashidy- Johansson as applied to claim 1 above, and further in view of Kore (US 20180123964 A1). 

Regarding Claim 6

El-Rashidy- Johansson does not teach:

The method according to claim 1, wherein the network interconnecting the router of the visited network and the router of the home network is a cloud-based network


Kore teaches:

The method according to claim 1, wherein the network interconnecting the router of the visited network and the router of the home network is a cloud-based network (¶22 cloud exchange (104) via a static route or inter virtual routing and forwarding (VRF), ¶26 an SDN controller may manage networking between cloud exchange (home) and cloud providers (visited) as well as between cloud exchange and enterprises).
Therefore, it would have been obvious to the one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of El-Rashidy- Johansson in light of Kore in order for providing peering agreements between the peering points that originally were set up between the cloud exchange (104) and the cloud providers that is connected to the cloud exchange (104) via a static route or inter virtual routing and forwarding (VRF) (Kore ¶22).

 

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to OLUWATOSIN M GIDADO whose telephone number is (571)272-4227. The examiner can normally be reached Monday -Friday 8:00 - 4:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Oscar Louie can be reached on (571) 270-1684. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/OLUWATOSIN M GIDADO/Examiner, Art Unit 2445